Exhibit 10.1

FIRST AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT OF HANNON

ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.

THIS FIRST AMENDMENT (this “Amendment”), dated as of June 16, 2014, to the
Registration Rights Agreement of Hannon Armstrong Sustainable Infrastructure
Capital, Inc. (the “Company”), dated as of April 23, 2013 (the “Agreement”), is
entered into by and among the Company and the Holders of Registrable Securities
of the Company. Capitalized terms used but not defined in this Amendment will
have the definitions or meanings given to them in the Agreement.

WHEREAS, pursuant to Section 3.2 of the Agreement, the written consent of the
Company and Holders that hold a majority of the Registrable Securities is
required to amend the Agreement; and

WHEREAS, the Company and Holders that hold a majority of the Registrable
Securities desire to amend the Agreement to extend the Company’s obligation to
file a shelf registration statement on Form S-3 covering the resale of the
Registrable Securities and to clarify the definition of Registrable Securities.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Section 2.2(a) shall be amended and replaced in its entirety with the
following:

(a) Subject to Section 3.10, the Company shall prepare and file a registration
statement registering the offer and resale of the Registrable Securities by all
Holders on a delayed or continuous basis pursuant to Rule 415 (the “Resale Shelf
Registration Statement”) on or before August 29, 2014. The Company will have the
right to include shares of Common Stock or other securities to be sold for its
own account or other holders in the Resale Shelf Registration Statement subject
to Section 2.5. Subject to Sections 2.13 and 3.10, the Company shall use all
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof, and, subject to Section 2.13, to keep such Resale
Shelf Registration Statement (or a successor registration statement filed with
respect to the Registrable Securities, which shall be deemed to be included
within the definition of Resale Shelf Registration Statement for purposes of
this Agreement) continuously effective for a period ending when all shares of
Common Stock covered by the Resale Shelf Registration Statement are no longer
Registrable Securities.

 

  2. The definition of “Registrable Securities” in Section 1.1 of the Agreement
shall be amended and replaced in its entirety with the following:

“Registrable Securities” means shares of Common Stock (i) received by an Initial
Holder in the Formation Transactions, (ii) issued or issuable upon exchange of
Common OP Units received by an Initial Holder in the Formation Transactions,
(iii) received by a Holder pursuant to an equity award, granted under a Company
adopted equity incentive plan, consisting of, or based upon, shares of Common
Stock and (iv) any additional



--------------------------------------------------------------------------------

shares of Common Stock issued as a dividend or distribution on, in exchange for,
or otherwise in respect of, shares that otherwise constitute Registrable
Securities (including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations or otherwise), in each case upon original
issuance thereof and at all times subsequent thereto, including upon the
transfer thereof by the Initial Holder or any subsequent Holder; provided that
shares of Common Stock or other securities described above shall cease to be
Registrable Securities with respect to any Holder (a) at the time such shares of
Common Stock have been disposed of pursuant to a registration statement or
(b) if such shares of Common Stock or other securities described above cease to
be outstanding.

 

  3. This Amendment is an amendment to the Agreement, and in the event of any
inconsistency, the terms of this Amendment shall prevail. Except as expressly
set forth herein, all of the remaining terms and conditions of the Agreement
remain in full force and effect.

 

  4. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the choice of law or
conflict of law provisions thereof.

 

  5. This Amendment may be executed by email or facsimile signature and in
multiple counterparts, each of which will be deemed an original, but all of
which shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.

 

By:  

/s/ Jeffrey W. Eckel

Name:   Jeffrey W. Eckel Title:   President and Chief Executive Officer HOLDERS:
By:  

/s/             *

 

* Holders of a majority of the Registrable Securities